Exhibit 10(h)(iii)

 

IDACORP, INC.



RESTRICTED STOCK PLAN

 

ARTICLE I

 

PURPOSE AND ELIGIBILITY

1.1       Purpose.  The purpose of the Plan is to award shares of common stock
to certain officers and executives ("key employees") of IDACORP, Inc. (the
"Company") and its subsidiaries to provide an equity-based incentive program to
key employees that encourages retention, facilities alignment of business
decisions with shareholder interests and recognizes key employees for
outstanding performance.

1.2       Eligibility.  Subject to the determination of the committee described
in Section 2.2 herein, all officers and key executives of the Company and its
subsidiaries shall be eligible to receive awards under the Plan.  A person who
receives an award under the Plan is referred to herein as a "Participant."

ARTICLE II

AWARDS

2.1       Shares Available for Awards.  The maximum number of shares which may
be awarded from time to time under the Plan is 370,000.  Shares of common stock
awarded under the Plan ("Restricted Shares") shall be authorized but unissued
shares of common stock of the Company, treasury shares or shares purchased on
the open market.  Restricted Shares which are not earned or which are forfeited
shall again be available for subsequent awards under the Plan.

2.2       The Committee.  All awards made hereunder shall be made to such key
employees as shall be determined solely by the Compensation Committee of the
Board of Directors of the Company (the "Committee").

The Committee shall have full discretion and exclusive power, subject to the
provisions of the Plan, to select and determine the key employees to whom awards
are made, the times when awards are made, the number of Restricted Shares
granted, the length of the restricted period (the "Restricted Period"), the
applicable restrictions, forfeiture provisions, performance criteria, if any,
dividend rights, if any, voting rights, if any, and any other rights, terms and
conditions it may choose to apply to such awards.

--------------------------------------------------------------------------------


The Committee shall have full power and authority to interpret and apply the
provisions of the Plan, and to prescribe, amend and rescind such rules and
regulations relating to the Plan as it shall deem desirable.  Any
interpretation, determination or other action taken by the Committee shall be
final, binding and conclusive.  No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or awards made hereunder.

2.3       Awards.

 

(a)        The terms of each award, as determined solely by the Committee, shall
be set forth in a written agreement (a "Restricted Stock Agreement") duly
executed on behalf of the Company and the Participant in such form as the
Committee shall from time to time approve.

(b)        The Restricted Shares granted to a Participant shall be in
uncertificated form in the Participant's name and held in custody by the Company
for the Participant's account.  The Participant shall not have the right to vote
such Restricted Shares or to receive dividends thereon unless such rights are
granted by the Committee.  In addition, the following restrictions shall apply: 
(i) none of the Restricted Shares may be sold, transferred, assigned, pledged,
or otherwise encumbered or disposed of during the Restricted Period, other than
by will or the laws of descent and distribution; and (ii) all of the Restricted
Shares shall be forfeited by the Participant without further obligation on the
part of the Company as of the date of the Participant's termination of
employment in accordance with the provisions of Section 3.1 hereof prior to the
expiration or termination of the Restricted Period.  Upon the forfeiture of any
Restricted Shares, such forfeited shares shall be transferred to the Company
without further action by the Participant.

(c)        Upon the expiration or termination of the Restricted Period and the
satisfaction of performance criteria, if any, the restrictions imposed on the
appropriate Restricted Shares shall lapse and the number of shares with respect
to which the restrictions have lapsed will be recorded in the Participant's
direct registration account and a direct registration statement will be issued
to the Participant, unless the Participant specifically requests a stock
certificate.  The shares will be free of restrictions, except any that may be
imposed by law or by the applicable Restricted Stock Agreement.  Except as
provided under Section 5.3 hereof, no payment will be required from the
Participant upon the issuance or delivery of any Restricted Shares.

2.4       Section 83(b) Election.  A Participant who files an election with the
Internal Revenue Service to include the fair market value of any Restricted
Shares in gross income while they are still subject to restrictions shall
promptly furnish the Company with a copy of such election together with the
amount of any federal, state, local or other taxes required to be withheld to
enable the Company to claim an income tax deduction with respect to such
election.

2

--------------------------------------------------------------------------------


2.5       Adjustments in Authorized Shares and Awards.  In the event of any
equity restructuring (within the meaning of Financial Accounting Standards No.
123R), such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Restricted Shares that may be delivered under the Plan and (ii) with respect to
outstanding awards, in the number and kind of Restricted Shares subject to
outstanding awards, any performance conditions relating to Restricted Shares,
the market price of shares, or per-share results, and other terms and conditions
of outstanding awards, in either case to prevent dilution or enlargement of
rights. In the event of any other change in corporate capitalization, such as a
merger, consolidation or liquidation, the Committee may, in its sole discretion,
cause an equitable adjustment as described in the foregoing sentence to be made,
to prevent dilution or enlargement of rights. The number of shares subject to
any award shall always be rounded down to a whole number when adjustments are
made pursuant to this Section 2.5.  Adjustments made by the Committee pursuant
to this Section 2.5 shall be final, binding and conclusive.

ARTICLE III

 

TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL

3.1       Termination of Employment.  Subject to the Committee's right to
determine otherwise at the time of grant, upon termination of the Participant's
employment with the Company by reason of death or disability, or with approval
of the Committee upon retiring from the Company prior to attaining age 62, all
unvested Restricted Stock shall immediately vest.  Upon termination of
employment for any other reason, all unvested Restricted Stock shall be
forfeited.

3.2       Change in Control.  All unvested Restricted Shares shall vest
immediately upon a "Change in Control."  For purposes of this Plan, "Change in
Control" shall mean the earliest of the following to occur:

(a)        any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the "1934 Act") and as used in Section 13(d) of
the 1934 Act, excluding (i) the Company or any Subsidiary, (ii) a corporation or
other entity owned, directly or indirectly, by the stockholders of the Company
immediately prior to the transaction in substantially the same proportions as
their ownership of stock of the Company, (iii) an employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary or (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities ("Person")) is the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the combined voting
power of the then outstanding voting securities eligible to vote generally in
the election of directors of the Company; provided, however, that no Change in
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company;

3

--------------------------------------------------------------------------------


(b)        consummation of a merger, consolidation, reorganization or share
exchange, or sale of all or substantially all of the assets, of the Company or
Idaho Power Company (a "Qualifying Transaction"), unless, immediately following
such Qualifying Transaction, all of the following have occurred: (i) all or
substantially all of the beneficial owners of the Company immediately prior to
such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (as the case may be, the "Successor Entity"), (ii) no Person is
the beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of  20% or more of the combined voting power of the then outstanding
voting securities eligible to vote generally in the election of directors of the
Successor Entity and (iii) at least a majority of the members of the board of
directors of the Successor Entity are Incumbent Directors;

(c)        a complete liquidation or dissolution of the Company or Idaho Power
Company; or

(d)        within a 24-month period, individuals who were directors of the Board
of Directors of the Company (the "Board of Directors") immediately before such
period ("Incumbent Directors") cease to constitute at least a majority of the
directors of the Board of Directors; provided, however, that any director who
was not a director of the Board of Directors at the beginning of such period
shall be deemed to be an Incumbent Director if the election or nomination for
election of such director was approved by the vote of at least two-thirds of the
directors of the Board of Directors then still in office (i) who were in office
at the beginning of the 24-month period or (ii) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board of Directors.

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Company or Idaho Power Company may determine shall
not constitute a Change in Control unless so determined by the Board of
Directors.  For purposes of this Plan, the term "Subsidiary" shall mean any
corporation of which more than 50% of the outstanding stock having ordinary
voting power to elect a majority of the board of directors of such corporation
is now or hereafter owned, directly or indirectly, by the Company.

 

ARTICLE IV

AMENDMENTS AND TERMINATION

4.1       Amendments.  The Board of Directors reserves the right at any time and
from time to time, and retroactively if deemed necessary or appropriate by it,
to amend in whole or in part, and in any manner, any or all of the provisions of
this Plan, provided that no amendment shall make it possible for any part of a
Participant's Restricted Shares to be used for or diverted to purposes other
than for the exclusive benefit of Participants or their beneficiaries, except to
the extent otherwise provided in this Plan.

4.2       Termination.  The Board of Directors reserves the right to terminate
this Plan at any time.  No Participant shall accrue any additional benefits
under this Plan after the effective date of such termination.

4

--------------------------------------------------------------------------------


ARTICLE V

 

MISCELLANEOUS

5.1       Governing Law.  All questions pertaining to the validity, construction
and administration of the Plan shall be determined in accordance with the laws
of the State of Idaho, without regard to conflicts of laws provisions.

5.2       Nonguarantee of Employment.  Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any Participant,
as a right of any Participant to be continued in the employment of the Company,
or as a limitation on the right of the Company to discharge any of its
employees, with or without cause.

5.3       Taxes.  The Company shall make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of all federal, state
and local taxes required by law to be withheld with respect to awards of
Restricted Shares, and the lapse of restrictions on Restricted Shares, including
but not limited to (i) deducting the amount required to be withheld from any
other amount then or thereafter payable to a Participant, former Participant,
beneficiary or legal representative and (ii) requiring a Participant, former
Participant, beneficiary or legal representative to pay to the Company the
amount required to be withheld as a condition of the delivery of Restricted
Shares.  For all purposes of this Plan, the fair market value of common stock
shall be determined by the Company in good faith, and such determination shall
be binding upon the Participants and all other persons for federal, state and
local tax purposes.

5.4       Notices.  Each notice relating to this Plan shall be in writing and
delivered in person or by certified mail to the proper address.  All notices to
the Company shall be addressed to it at 1221 West Idaho Street, Boise, Idaho
83707, Attention:  Manager of Compensation.  All notices to Participants, former
Participants, beneficiaries or other persons acting for or on behalf of such
persons shall be addressed to such person at the last address for such person
maintained in the Company's records.

5.5       Headings.  The headings and sub-headings in this Plan are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

5.6       Severability.  In case any provision of this Plan shall be held
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of this Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein.

 

(1)        Adopted by Idaho Power Company on December 20, 1994, effective July
1, 1994

(2)        Assumed by IDACORP effective October 1, 1998

(3)        Amended by IDACORP July 20, 2006 to change the name of the company to
IDACORP, amend the change in control definition and make other non-substantive
changes

(4)        Amended by IDACORP September 20, 2007 to reflect direct registration

5

--------------------------------------------------------------------------------